The disclosure is objected to because of the following informalities:  On page 2, line 2 lacks proper grammatical syntax.  On page 4, line 2, --be-- should apparently be inserted after “may”, and on line 26, “be”, first occurrence, should be deleted.  On page 6, paragraph 0031, ninth line, “of”, second occurrence, should be omitted, and on the thirteenth line, --to-- should be inserted after “hand”.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weir et al., US 2004/0117034 A1, which illustrates a motor 104 attached to a housing containing a prosthetic joint for fingers or wrist rotation (Figures 1, 4-5, and 8-9; paragraphs 0041-0042, 0048); a ring or annulus 128 containing multiple planetary gear stages 114, 116, 118 (paragraphs 0039-0041) that innately involve friction (paragraph 0038); and an output drive shaft (paragraph 0040).  Regarding claim 2, reduced size shafts from carriers 124, 125, and 132 reside within low friction planet gears 122 (Figures 7 and 9).
Claims 3, 6-9, 12-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al., US 2004/0117034 A1.  Regarding claims 3 and 15, Weir et al. utilize washers 126 and 127 (Figures 7 and 9; paragraph 0039) to further reduce friction, but ball bearings were common in the art at the effective filing date of the present invention and would have been an obvious substitute in order to lessen friction even more.  Regarding claims 6 and 9, motor stall sensing systems based on angular velocity or motor current were likewise well known in the art and would have been obvious to the ordinary practitioner in view of the backlock assembly 134, which does not require the motor to be continually powered during prosthetic hand gripping of an object (paragraphs 0043-0044).  Regarding claims 7 and 18, motor 104 being DC brushless would have been obvious from the 9V battery (paragraph 0053) and the known efficiencies of brushless motors; O-rings would have been obvious from the openings for terminals 194 (Figure 9) in order to prevent entry of contaminants.  Regarding claim 8, active compliance and various positions via force controllers in the form of EMG signals would have been obvious from the discussion in paragraph 0052 in order to enhance control of the prosthesis, with further degrees of freedom contemplated in paragraph 0048.  Regarding claim 12, an extension stop would have been obvious, if not inherent, from the mechanical structures depicted in Figures 1, 3, 5-6, and 8 .
Claims 4-5, 10-11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,839,534 B2:			Figures 13-14.
US 2021/0025479 A1:		abstract; drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774